DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colibert (US 6,113,125).
Colibert discloses a coupler comprising: 
▪ Regarding claim 1:
a right side wall, a front side wall, a top wall and a left side wall (see Figs. 1-3 illustrating side and bottom views) collectively defining a recess (104) sized to receive the tow ball (102) placed therein, the recess having a contact surface for contacting the tow ball about the tow ball axis; 
a latch pin opening (left and right ends of 201) defined colinearly through the right side wall and the left side wall; 
a latch pin reinforcement crossmember (central portion of housing 101 extending from right to left side and encompassing through hole 201), extending behind the recess from the right side wall to the left side wall and rigidly joined to the right side wall and to the left side wall, the hitch pin reinforcement member defining a channel extending generally horizontally below the tow ball equator (see Fig. 2); and 
a latch pin (103) which can be received in the channel of the latch pin reinforcement crossmember in an abutting relationship with the tow ball, such that the latch pin reinforcement crossmember will support the latch pin against deflection opposite the tow ball due to towing forces transmitted to or from the tow ball.
▪ Regarding claim 2: 
Claim 2 is a product by process claim.  Product-by Process claims are not limited to the manipulations of the recited steps, only the structure implied.  See MPEP 2113.  “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).   The structure includes a right side wall, the front side wall, the top wall and the left side wall as shown in Figs. 1-3.  Col. 4, ln. 56-57 provides that the components are composed of steel.
▪ Regarding claim 5: 
The contact surface of the top wall extends downwardly behind a top of the recess (see Figs. 1-2).
▪ Regarding claim 12:
The right side wall, the front side wall, the top wall and the left side wall are jointly formed by casting (col. 4, ln. 56-58), such that each of the right side wall, the front side wall, the top wall and the left side wall have generally the same, constant wall thickness (see Fig. 1; under the broadest reasonable interpretation each of the walls are shown to have generally the same wall thickness).
▪ The office takes the position that the structure of the Colibert device would result in all of the method steps of claim 13 having been performed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Colibert in view of Bale (US 9,358,850).
Colibert discloses as discussed above, but does not directly disclose a contact surface extending inwardly, a lip, or a bolt opening through the side walls.
Bale teaches:
Regarding claims 6 and 9:  
A coupler with a front side wall that extends inwardly toward the tow ball axis beneath the tow ball equator (Fig. 3B – see front portion of 112); 
▪ Regarding claim 7: 
Fig. 1A-C illustrate a further comprising a lip (see Figs. 1A-C, extending about lower edge of coupler) extending horizontally at a bottom of the right side wall, front side wall and left side wall, at least partially around the tow ball axis.
▪ Regarding claim 8: 
The right side wall, the top wall and the left side wall define a channel for receiving a beam of a trailer (receiving tongue 90), and 
comprising one or more bolt openings (108) through the right side wall, the top wall and the left side wall.
▪ The office takes the position that the resulting structure of the modified Colibert device would result in all the method steps of claim 17 having been performed.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Colibert in view of Goettker (US 7,461,856).
Colibert discloses as discussed above, but does not directly disclose a lanyard attached to the pin.
Goettker teaches a hitch device with a latch pin (61) attached via a lanyard (67).
Based on the teaching of Goettker, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a lanyard as a means of tethering the pin to the hitch device, thus reducing the possibility of losing the pin.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Colibert in view of Butler (US 3,773,358).
Colibert discloses as discussed above, but does not directly disclose a spring ball plunger.
Butler teaches a hitch device which includes a spring ball plunger (45) for biasing the tow ball (16) forwardly into the recess (see Fig. 3).
Based on the teaching of Butler, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a means of biasing the tow ball into contact with the recessed surface in order to improve the connection between the  hitch components of the towing and towed vehicles.

Allowable Subject Matter
Claims 3, 4 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, a trailer coupler with a latch pin reinforcement crossmember extending from a left to right side wall; wherein the latch pin reinforcement crossmember is welded to the left side wall and welded to the right side wall.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263. The examiner can normally be reached Mon.-Fri. 9-5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        

MLW
September 23, 2022

/JACOB B MEYER/Primary Examiner, Art Unit 3618